Citation Nr: 1412656	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds to the neck area including the effects of blast trauma.

2.  Entitlement to service connection for severe headaches/dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.M., and D.Y.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1966 to October 1966 and on active duty from May 1968 to January 1972 with service in the Republic of Vietnam.  The Veteran was awarded several combat awards including the Bronze Star Medal with "V," Purple Heart Medial, and Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  

The issue for service connection was claimed by the Veteran as for shrapnel wound to the neck area.  However, the Board observes that the medical evidence of record reveals additional disabilities in the neck area which can be reasonably related to the explosive effects of incoming fire.  Specifically, in the Veteran's March 2008 claim the Veteran reported that his in-service shrapnel wounds to the neck were the result of an injury resulting from a rifle propelled grenade and in the Veteran's July 2008 notice of disagreement the Veteran reported noted a service personnel record which showed that the Veteran was wounded by "exploding rockets" during his service in Vietnam in August 1969.  A September 2010 VA examination of the neck was negative for any shrapnel wounds of the neck but did show an impression of cervical spondylosis with radiculopathy to the left arm.  Also, a September 2010 VA traumatic brain injury (TBI) examination showed a diagnosis of TBI.  The Veteran has been granted service connection for a TBI.  While the RO separately denied a claim for service connection for cervical spondylosis in the November 2010 rating decision, the Board finds that the claim expressed by the Veteran as for service connection for shrapnel wounds to the neck, the claim reasonably includes other potentially traumatic residuals including cervical spondylosis.  Thus, the Board has recharacterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his illness; he filed a claim for the affliction, whatever it is).

In addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from July and August 2011.  Significantly, these records have not yet been considered by the RO and no waiver of RO review has been obtained with regard to these records.  However, these records do not pertain to the issue adjudicated below.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.      

The issue of entitlement to service connection for severe headaches/dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service personnel records show that the Veteran was in combat and was awarded the Purple Heart Medal. 

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's cervical spondylosis with radiculopathy to the left arm/hand was caused by combat action.  

3.  There is no competent diagnosis of any residuals of a shrapnel injury to the neck or disorder other than cervical spondylosis with radiculopathy to the left arm/hand.


CONCLUSION OF LAW

The criteria for service connection for cervical spondylosis with radiculopathy to the left arm/hand and no other residuals have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO accomplished VA's duty to assist in the development of his service connection claim in letters dated in March 2008, February 2009, March 2010, and October.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letters informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the elements including the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in each letter noted above.  While the RO initially adjudicated this case in June 2008, the RO readjudicated the claims in a Statement of the Case (SOC) issued in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue decide below has been obtained.  The Veteran's service treatment records and post-service treatment records, including private medical reports and VA records, have been obtained and associated with the file.  In addition, a lay statement from the Veteran's wife has also been added to the file along with contentions and arguments provided by the Veteran.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in September 2010 addressing the claimed disability.  The Veteran has not maintained that the examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  As the Veteran has not sought formal treatment, and additional examiners have not sought any additional testing as necessary to provide opinion, the Board defers to examiner expertise that the evaluations are as fully developed to address the questions at hand.  Cf. Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an examination opinion should clarify whether inability to come to conclusion was based on all "procurable and assembled data" and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).
	
The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in October 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Here, during the October 2011 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In the case at hand, arthritis is  listed as a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, the option of establishing service connection through continuity of symptomatology since service is available in this case.

In light of the awards and decorations received in conjunction with the Veteran's service in Vietnam, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran filed an original service connection claim for shrapnel wounds of the neck in January 2008.  The Veteran's service treatment records are entirely negative for complaints, findings or a diagnosis of a neck disorder or residuals of injury to the neck area.  The January 1972 separation examination report shows a normal spine.  There is no report of medical history at separation.

The earliest post-service evidence of neck symptoms is a January 2009 private treatment record which shows a diagnosis of cervical radiculopathy.  In a February 2009 statement Dr. S.P.G., the Veteran's private physician, reported that the Veteran's left cervical radiculopathy was, in part, due to concussive injury sustained during a rocket attack while the Veteran was in Vietnam.  In September 2009, a private physician, Dr. J.F.G., noted that the Veteran's neck symptoms "seem to be directly related to activity levels at work, including heavy lifting and overhead lifting.  There was no mention of military service.   However, one month later in an October 2009 statement, Dr. J.F.G. wrote that the Veteran's neck pain began following a rocket attack while the Veteran was stationed in Vietnam.  Since this initial injury, the Veteran developed progressive cervical spondylosis and had significant disease at C3-4 and C6-7 with left arm pain and neck pain secondarily.  Dr. J.F.G. opined that, given the Veteran's long history of neck and arm pain, it was "certainly reasonable" to conclude that the Veteran's original injury in Vietnam was partially responsible for his progressive cervical spondylosis.   

The Veteran was afforded a VA examination in September 2010.  After a clinical examination, the examiner diagnosed cervical spondylosis with radiculopathy to the left arm/hand.  After a review of the claims file, the examiner noted that the Veteran's service treatment records were devoid of any information regarding his injuries that he allegedly received in Vietnam.  The examiner noted that the Veteran was in receipt of the Purple Heart and acknowledged that the Veteran did suffer some kind of injury while in Vietnam.  Given the Veteran's personal history of what transpired in Vietnam, the examiner noted that it was probable that he did suffer from a neck injury while in service from an RPG (rocket propelled grenade) blast, however, the examiner was unable to say whether he suffered trauma to his cervical spine or received just a flesh wound.  Also, the Veteran's neck really did not start to hurt until three to four years earlier.  Furthermore, the examiner noted that the Veteran had been involved in construction work since his discharge from military service.  Given the information available, the examiner wrote that he believed that the Veteran did suffer some kind of wound to his neck, but the examiner was unable to attribute with any certainty that the Veteran's cervical injury was sufficient enough to cause his cervical spondylosis with radiculopathy to the left arm.  The examiner noted that the demands of the construction trade could also cause the cervical spondylosis.  The examiner advised the Veteran to find any of his wartime buddies who were with him when he was injured and submit testaments of their recollection of his injuries to support his claim.  In the meantime, the examiner opined that based on the evidence available, it was less likely as not that the Veteran's cervical spondylosis with radiculopathy to the left arm was caused by or the result of his military trauma because it may also have been caused by his post-service work in the construction trade.  

The Board finds that service connection for cervical spondylosis is warranted but not for residuals of shrapnel wounds or any other neck disorders.    

With respect to the cervical spondylosis, two private physicians (Drs. S.P.G. and J.F.G.) have provided nexus opinions relating the Veteran's current cervical spondylosis with radiculopathy to the left arm to his in-service combat injuries as indicated by the award of the Purple Heart Medal and the Veteran's credible testimony regarding combat events.  While the September 2010 VA examiner ultimately provided a conditional negative nexus opinion the Board finds that this opinion is less probative as the September 2010 examiner appears to be using the wrong standard in evaluating the case.  Specifically, he indicated that "though I believe that the [V]eteran did suffer some kind of wound to his neck, I am not able to attribute with any certainty that his cervical injury was sufficient enough to cause his cervical spondylosis with radiculopathy to the left arm."  The Board notes that the standard for adjudicating service connection claims is "less likely than not" and not "certainty."  The VA examiner suggested that construction work in general provides opportunity for neck injury without citing any records or reports of specific injuries.  Furthermore, the September 2010 VA examiner indicated that he might change his opinion if the Veteran submitted additional documentation of an in-service neck injury.  That the Veteran did experience at least the concussive blast effects of a proximate RPG detonation reduces the probative weight assigned to the initial negative opinion. 

As the Veteran served in combat the provisions of 38 U.S.C.A. § 1154(b) are applicable such that any lay or other evidence of service incurrence of a combat related disease or injury.  As such, additional supporting documentation of the actual injury is not necessary in this case.  Resolving reasonable doubt in favor of the Veteran, the Veteran's cervical spondylosis with radiculopathy to the left arm which reasonably resulted from combat action involving the proximate detonation of an RPG and resulting blast trauma.  To this extent, the appeal is granted.

With regard to claim for shrapnel wound to the neck area, the Board notes that there is no evidence of current residuals of shrapnel wound to the neck area including any scars, muscle damage or atrophy, or retained foreign bodies.  The Veteran contends that he current has residuals of shrapnel wounds of the neck area.  Although the Veteran is competent to report observable symptoms such as neck pain and stiffness, as a layperson, however, the Veteran is not competent investigate and provide a diagnosis or render a medical opinion on causation or aggravation of a medical condition.  Layno v. Brown, 6 Vet. App. 465 (1994); Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a)  (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran does not have the medical expertise to discern the nature of any current shrapnel residuals in the neck area nor does he have the medical expertise to provide opinions regarding the etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is not competent to diagnose shrapnel wound to the neck area or to provide a medical opinion regarding its etiology.  While the Veteran purports that he has shrapnel wounds to the neck area that are related to his service, his statements alone are not competent to provide a medical nexus opinion.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Board finds that there are no post-service medical records that demonstrate that the Veteran currently has residuals of shrapnel wounds to the neck area.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of a present disability, there can be no valid claim. The Board's perusal of the record in this case shows no competent proof of present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223   (1992).  In the absence of evidence showing a current diagnosis of shrapnel wounds to the neck, service connection cannot be granted.  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319   (2007).  However, here, the overall evidence of record fails to support a diagnosis of the claimed condition at any time during the pendency of the claim.  While the Veteran was treated for shrapnel wounds to the neck in service, the post-service evidence does not demonstrate any current diagnosis or finding of residual disorders, deficits or disabilities other than the cervical spine disease.  Therefore, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran does not have current residuals of shrapnel wounds to the neck.  Because no shrapnel wounds to the neck have been currently diagnosed in this case, the Board finds that service connection for shrapnel wounds to the neck area is not warranted. 


ORDER

Service connection for cervical spondylosis with radiculopathy to the left arm/hand and no other residuals is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his severe headaches/dizziness is due to his combat injuries during military service.  He has also contends that his headaches/dizziness are due to his presumed exposure to herbicides during his Vietnam service.  The Board notes that, as he served in Vietnam, he is presumed to have been exposed to herbicides coincident with such service; however, headaches and dizziness are not diseases presumptive to herbicide exposure.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).    

The Veteran filed an original service connection claim for severe headaches/dizziness in January 2008.  The Veteran's service treatment records are entirely negative for complaints, findings or a diagnosis of a headache disorder.  The January 1972 separation examination report shows a normal neurologic system.  There is no report of medical history at separation.

The earliest post-service medical evidence of dizziness is an April 2008 private treatment record in which the Veteran reported syncopal episodes which first occurred one month earlier.  The Veteran was eating dinner, became dizzy and nauseated, then vomited and passed out briefly.  The Veteran also reported that he had been experiencing spinning when he climbed off of a ladder or got out of bed in the morning for about a year and a half.  Another April 2008 private treatment noted "syncope which appears to vasovagal in nature."  A February 2009 physical therapy report noted a history of head trauma due to diving accident 36 years ago.  The earliest post-service medical evidence of headaches is a May 2008 private treatment record in which the Veteran reported occasional severe headaches, the first of which occurred prior to a head injury in 1980.  
	
The Veteran was afforded a VA neurological examination in September 2010.  At that time the Veteran reported a history of headaches that began in the 1980s.  He also complained of dizziness/vertigo with syncopal episodes that started three to four years earlier.  The examiner diagnosed tension headaches.  The examiner noted the Veteran's report that his headaches began in the 1980s was a significant time period after experiencing a mild TBI during his military service.  The examiner opined that, though the Veteran suffered a mild TBI while in military service, one would have expected a headache to begin at the time of the injury or soon after but not 10 plus years later.  Therefore, the examiner opined that the Veteran's tension headaches were less likely than not caused by or the result of his mild TBI suffered during military service.  

The examiner also diagnosed benign paroxysmal positional vertigo with syncopal episodes.  The examiner noted the Veteran's report that his dizziness/vertigo began three to four years earlier, a significant time period after experiencing his mild TBI in military service.  The examiner opined that, though the Veteran suffered a mild TBI while in military service, one would have expected the dizziness to begin at the time of injury or soon after but not 30 plus years later.  Therefore, the examiner opined that the Veteran's benign paroxysmal positional vertigo with syncopal episodes was less likely than not caused by or the result of his mild TBI suffered during military service.  

As above, by rating decision dated in November 2010 the RO granted service connection for TBI.  However, this award was based solely on the Veteran's deficits in memory, attention, concentration, and executive functions and is not based on the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes.  Significantly, a September 2010 VA TBI examination found that both the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes were not due to the Veteran's in-service TBI.  However, the Board has now granted service connection for cervical spondylosis with radiculopathy to the left arm.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

It appears that the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes may be related to his now service-connected cervical spondylosis with radiculopathy to the left arm on either a secondary or aggravation basis.  On remand, the September 2010 VA diabetes examiner (or suitable substitute) should be given the opportunity to supplement his report and opine whether the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes are secondary to or aggravated by the Veteran's now service-connected cervical spondylosis with radiculopathy to the left arm.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner should also offer an opinion regarding the Veteran's contention that his tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes are caused or aggravated by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Additionally, the Veteran has not been provided with VCAA notice regarding the secondary aspect of his claim for service connection for tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes.  This notice must be provided on remand. 

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes particularly treatment concerning post-service head injuries in 1973 and/or 1980 which were reported in May 1980 and February 2009 private treatment reports.  

Accordingly, the case is REMANDED for the following action:

1. Provided with VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes as secondary to his now service-connected cervical spondylosis with radiculopathy to the left arm.

2. Given the Veteran an opportunity to identify any VA or non-VA healthcare provider who has treated him for his tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes, particularly treatment concerning post-service head injuries in 1973 and/or 1980 which were reported in May 1980 and February 2009 private treatment reports.  

After securing any necessary authorization, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2010 VA neurological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following:

(A)  Is it at least as likely as not that the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes are related to any aspect of his military service, to include his in-service herbicide exposure?

(B)  Is it at least as likely as not that the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes are caused OR aggravated by his now service-connected cervical spondylosis with radiculopathy to the left arm?  

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


